Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that 

Claim 1 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of United States Patent Application Pub. No.: US 2019/0375382 A1 to Nakatsuka et al. that is assigned to Honda and that was filed on 7-7-18 (hereinafter “Nakatsuka”) and in view of International Patent Application Pub. No.: WO 2014010568 A1 to Sugiyama et al. that was filed in 2013 (hereinafter “Sugiyama”). 
Nakatsuka discloses “…1. A system for adjusting a control of a vehicle system based on a condition of an occupant within a vehicle, the system comprising: (see paragraph 41 where the brain wave sensor can detect a change in the blood stream of a driver during driving) 
Nakatsuka is silent but Sugiyama teaches  “…a replaceable or upgradeable electronic skin removably coupled to an interior vehicle component,” (see Fig. 2 where the heart rate sensor 20 detects the user’s signal via a conductive metal conductor, conductive fiber or conductive cloth tape)
the electronic skin comprising 

    PNG
    media_image1.png
    908
    789
    media_image1.png
    Greyscale
 Nakatsuka discloses at least one sensor positioned therein and configured to monitor or obtain a biometric, physiological, or wellness condition measurement from an occupant; (see paragraph 41 
one or more processors; and
a memory communicably coupled to the one or more processors and storing:
an occupant comfort module including instructions that when executed by the one or more processors cause the one or more processors to: (see paragraph 59-63)
collect and monitor feedback from the at least one sensor; determine that the feedback exceeds a predetermined threshold; and determine an adjustment for a vehicle system based on the feedback; (see FIG. 9, where the driver is in an impatient state in block 102 and a flag is checked and the vehicle may likely contact another entity and an automated brake control is provided in blocks 102-118)
a control module including instructions that, when executed by the one or more processors, causes a change to at least one setting of the vehicle system based on the adjustment determined by the occupant comfort module”. (see FIG. 9, where the driver is in an impatient state in block 102 and a flag is checked and the vehicle may likely contact another entity and an automated brake control is provided in blocks 102-118);
          It would have been obvious to combine the teachings of Sugiyama with the disclosure of Nakatsuka since Sugiyama teaches that a thin conductive fiber or a thin conductive tape can be provided at a heart level of the driver to provide a sensor to detect a wakefulness of the driver and then a stimulus can be provided to the seated person. The heart rate sensor 20 detects the body potential by capacitively coupling to the seated person 80, and is made of a conductive metal conductor, conductive fiber, or conductive cloth tape. The heart rate sensor 20 is arranged in two horizontally in the seat back 104. This can wake the driver when needed by applying a vibration.  See abstract of Sugiyama. 

Claims 2-3 are rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of United States Patent Application Pub. No.: US 2019/0375382 A1 to Nakatsuka et al. that is assigned to Honda and that was filed on 7-7-18 (hereinafter “Nakatsuka”) and in view of International Patent Application Pub. No.: WO 2014010568 A1 to Sugiyama et al. that was filed in 2013 (hereinafter “Sugiyama”). 

Nakatsuka is silent but Sugiyama teaches  “…2. The system according to claim 1, wherein the electronic skin is configured to be selectively installed and removed from a vehicle component selected from the group consisting of: a vehicle seat, an armrest, a vehicle console; a door trim element, a steering wheel, an auxiliary seating component, and a gear shift knob. ” (see Fig. 2 where the heart rate sensor 20 is on the vehicle seat and detects the user’s signal via a conductive metal conductor, conductive fiber or conductive cloth tape)
          It would have been obvious to combine the teachings of Sugiyama with the disclosure of Nakatsuka since Sugiyama teaches that a thin conductive fiber or a thin conductive tape can be provided at a heart level of the driver to provide a sensor to detect a wakefulness of the driver and then a stimulus can be provided to the seated person. The heart rate sensor 20 detects the body potential by capacitively coupling to the seated person 80, and is made of a conductive metal conductor, conductive fiber, or conductive cloth tape. The heart rate sensor 20 is arranged in two 


    PNG
    media_image2.png
    667
    955
    media_image2.png
    Greyscale

Nakatsuka is silent but Sugiyama teaches “…3. The system according to claim 1, wherein the electronic skin comprises a communication component configured to provide the feedback from the at least one sensor to the occupant comfort module. ” (see Fig. 2 where the heart rate sensor 20 is on the vehicle seat and detects the user’s signal via a 
          It would have been obvious to combine the teachings of Sugiyama with the disclosure of Nakatsuka since Sugiyama teaches that a thin conductive fiber or a thin conductive tape can be provided at a heart level of the driver to provide a sensor to detect a wakefulness of the driver and then a stimulus can be provided to the seated person. The heart rate sensor 20 detects the body potential by capacitively coupling to the seated person 80, and is made of a conductive metal conductor, conductive fiber, or conductive cloth tape. The heart rate sensor 20 is arranged in two horizontally in the seat back 104. This can wake the driver when needed by applying a vibration.  See abstract of Sugiyama. 

Claims 4-5 are rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of United States Patent Application Pub. No.: US 2019/0375382 A1 to Nakatsuka et al. that is assigned to Honda and that was filed on 7-7-18 (hereinafter “Nakatsuka”) and in view of International Patent Application Pub. No.: WO 2014010568 A1 to Sugiyama et al. that was filed in 2013 (hereinafter “Sugiyama”) and in view of U.S. Patent Application Pub. No.: US20140306826A1 to Ricci. 
The primary reference is silent but Ricci teaches “…4, The system according to claim 3, wherein the communication component is removably coupled to a port disposed within an interior of the vehicle.  (see paragraph 292 where the sensors can be connected to a port for discovery)”; 
          It would have been obvious to combine the teachings of RICCI with the disclosure of Nakatsuka since RICCI teaches that a number of sensors can be provided in the zones to capture gestures of the occupants. The sensors can be connected via a wireless connection or via a port to removably connect the sensors to the port for discovery by a daemon.  This can connect the sensors to provide inputs to the controller in a rapid manner.  See abstract and paragraph 290-292 of Ricci. 

The primary reference is silent but Ricci teaches “…5. The system according to claim 3, wherein the communication component is configured to provide a wireless communication between the sensor and the occupant comfort module.  (see paragraph 179-185 and 228)”. 
          It would have been obvious to combine the teachings of RICCI with the disclosure of Nakatsuka since RICCI teaches that a number of sensors can be provided in the zones to capture gestures of the occupants. The sensors can be connected via a wireless connection or via a port to removably connect the sensors to the port for discovery by a daemon.  This can connect the sensors to provide inputs to the controller in a rapid manner.  See abstract and paragraph 290-292 of Ricci. 

Claim 6 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of United States Patent Application Pub. No.: US 2019/0375382 A1 to Nakatsuka et al. that is assigned to Honda and that was filed on 7-7-18 (hereinafter “Nakatsuka”) and in view of International Patent Application Pub. No.: WO 2014010568 A1 to Sugiyama et al. that was filed in 2013 (hereinafter “Sugiyama”) and in view of U.S. Patent No.: US9466161B2 to Ricci (hereinafter “the ‘161”). 


    PNG
    media_image3.png
    886
    569
    media_image3.png
    Greyscale
The  “..6. The system according to claim 1, wherein the occupant comfort module includes further instructions to:
analyze changes in feedback related to the biometric or wellness condition measurements over a period of time; and
determine the adjustment for the vehicle system based on the changes in feedback over the period of time”.  (see FIG. 24, where the biometric information is detected over time and then the infotainment is determined based on the mood; see col. 39, line 31-col. 42, line 60 ); 
          It would have been obvious to combine the teachings of the ‘161 with the disclosure of Nakatsuka since the ‘161 teaches that a biometric information of the users can be input to the controller. In response, an infotainment setting can be controlled based on the mood and biometric sensor data.  This can provide a passive device to change the infotainment  (music/movies) based on the mood of the occupants.  This can distract from a stressful or boring ride. See abstract and col. 39, line 31 to col. 40, line 60 of the ‘161.

Nakatsuka is silent but the ‘161 teaches 7. The system according to claim 6, wherein the occupant comfort module includes further instructions to:
determine a change in a stress level of the occupant based on a plurality of biometric or wellness condition measurements over the period of time; and(see col. 75, lines 1-41).
determine the adjustment for the vehicle system based on the change in the stress level”. (see col. 75, lines 1-41) (see FIG. 24, where the biometric information is detected over time and then the infotainment is determined based on the mood; see col. 39, line 31-col. 42, line 60 ).
          It would have been obvious to combine the teachings of the ‘161 with the disclosure of Nakatsuka since the ‘161 teaches that a biometric information of the users can be input to the controller. In response, an infotainment setting can be controlled based on the mood and biometric sensor data.  This can provide a passive device to change the infotainment  (music/movies) based on the mood of the occupants.  This can distract 

Claims 8-9 are rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of United States Patent Application Pub. No.: US 2019/0375382 A1 to Nakatsuka et al. that is assigned to Honda and that was filed on 7-7-18 (hereinafter “Nakatsuka”) and in view of International Patent Application Pub. No.: WO 2014010568 A1 to Sugiyama et al. that was filed in 2013 (hereinafter “Sugiyama”). 
Nakatsuka is silent but Sugiyama teaches “…8. The system according to claim 1, wherein the electronic skin is configured to obtain a biometric or wellness condition measurement from the occupant selected from the group consisting of: a pulse oximetry reading; a blood pressure reading; a respiration rate; a temperature; a pressure exerted between the occupant and the interior vehicle component; a perspiration reading; and combinations thereof. “ (see FIG. 4 where Next, when applying a vibration stimulus so as to be synchronized with the heartbeat as described above (hereinafter, a stimulus by synchronous vibration is also referred to as a synchronous stimulus), and when applying a vibration stimulus continuously regardless of the heartbeat (Details are described later, and the stimulus by continuous vibration is also described as continuous stimulus) and the quantitative evaluation test comparing the case of intermittently 

    PNG
    media_image4.png
    611
    675
    media_image4.png
    Greyscale

          It would have been obvious to combine the teachings of Sugiyama with the disclosure of Nakatsuka since Sugiyama teaches that a thin conductive fiber or a thin conductive tape can be provided at a heart level 
Nakatsuka is silent but Sugiyama teaches “…9. The system according to claim 1, wherein at least a portion of the electronic skin is in physical contact with the occupant. (see Fig. 2 where the heart rate sensor 20 is on the vehicle seat and is connected to the user’s back and detects the user’s signal via a conductive metal conductor, conductive fiber or conductive cloth tape; see claim 1-8)”
          It would have been obvious to combine the teachings of Sugiyama with the disclosure of Nakatsuka since Sugiyama teaches that a thin conductive fiber or a thin conductive tape can be provided at a heart level of the driver to provide a sensor to detect a wakefulness of the driver and then a stimulus can be provided to the seated person. The heart rate sensor 20 detects the body potential by capacitively coupling to the seated 

 Claim 10 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of United States Patent Application Pub. No.: US 2019/0375382 A1 to Nakatsuka et al. that is assigned to Honda and that was filed on 7-7-18 (hereinafter “Nakatsuka”) and in view of International Patent Application Pub. No.: WO 2014010568 A1 to Sugiyama et al. that was filed in 2013 (hereinafter “Sugiyama”). 

Nakatsuka is silent but Sugiyama teaches  “…10. The system according to claim 1, wherein the electronic skin comprises at least one of:
an array of ZnO nanorods embedded within a flexible polyimide matrix;
an array of magnetoelectronic sensors embedded within a_ shapeable nanomembrane;
an array of microfluidic pressure sensors;
an array of electrodes, antennas, power coils, or electrical traces embedded in a bulk flexible polymeric substrate; and
an array of electrodes, antenna, power coils, or electrical traces comprising conductive fibers woven into a specific pattern as part of a multi-functional fabric of the skin” ,” (see Fig. 2 where the heart rate sensor 20 detects the user’s signal via a conductive metal conductor, conductive fiber or conductive cloth tape).
          It would have been obvious to combine the teachings of Sugiyama with the disclosure of Nakatsuka since Sugiyama teaches that a thin conductive fiber or a thin conductive tape can be provided at a heart level of the driver to provide a sensor to detect a wakefulness of the driver and then a stimulus can be provided to the seated person. The heart rate sensor 20 detects the body potential by capacitively coupling to the seated person 80, and is made of a conductive metal conductor, conductive fiber, or conductive cloth tape. The heart rate sensor 20 is arranged in two horizontally in the seat back 104. This can wake the driver when needed by applying a vibration.  See abstract of Sugiyama. 

Claim 11 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of United States Patent Application Pub. No.: US 2019/0375382 A1 to Nakatsuka et al. that is assigned to Honda and that was filed on 7-7-18 (hereinafter “Nakatsuka”) and in view of International Patent Application Pub. No.: WO 2014010568 A1 to Sugiyama et al. that was filed in 2013 (hereinafter “Sugiyama”) and in view of U.S. Patent No.: US9466161B2 to Ricci (hereinafter “the ‘161”). 

Nakatsuka is silent but the ‘161 teaches 11. The system according to claim 1, wherein the instructions to cause the vehicle system to change at least one setting comprises an instruction to:
modify a setting of at least one of:
a vehicle heating, ventilation, and air conditioning (HVAC) system; a vehicle audio system;
a vehicle lighting system;
a vehicle suspension system;
a vehicle seat configuration; and
a vehicle display system. (see col. 75, lines 1-41) (see FIG. 24, where the biometric information is detected over time and 
          It would have been obvious to combine the teachings of the ‘161 with the disclosure of Nakatsuka since the ‘161 teaches that a biometric information of the users can be input to the controller. In response, an infotainment setting can be controlled based on the mood and biometric sensor data.  This can provide a passive device to change the infotainment  (music/movies) based on the mood of the occupants.  This can distract from a stressful or boring ride. See abstract and col. 39, line 31 to col. 40, line 60 of the ‘161.

Claim 12 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of United States Patent Application Pub. No.: US 2019/0375382 A1 to Nakatsuka et al. that is assigned to Honda and that was filed on 7-7-18 (hereinafter “Nakatsuka”) and in view of International Patent Application Pub. No.: WO 2014010568 A1 to Sugiyama et al. that was filed in 2013 (hereinafter “Sugiyama”). 

    PNG
    media_image1.png
    908
    789
    media_image1.png
    Greyscale

Nakatsuka discloses “…12. The system according to claim 1, wherein the occupant comfort module is further configured to monitor at least one external environmental metric selected from the group consisting of: weather conditions; traffic conditions; road quality conditions, road type; vehicle location; and vehicle speed. (see FIG. 9, where the driver is in an impatient state in block 102 and a flag is checked and the vehicle may likely contact another entity and if the accelerator is being 
Claims 13-15 are rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of United States Patent Application Pub. No.: US 2019/0375382 A1 to Nakatsuka et al. that is assigned to Honda and that was filed on 7-7-18 (hereinafter “Nakatsuka”) and in view of International Patent Application Pub. No.: WO 2014010568 A1 to Sugiyama et al. that was filed in 2013 (hereinafter “Sugiyama”) and in view of U.S. Patent Application Pub. No.: US20140306826A1 to Ricci. 
 
Nakatsuka is silent but Ricci teaches “…13. The system according to claim 1, comprising:
a plurality of electronic skins coupled to a plurality of interior vehicle components configured to monitor or obtain biometric, physiological, or wellness condition measurements from a respective plurality of occupants, (see paragraph 399)
wherein the occupant comfort module is configured to determine an adjustment for a vehicle system for a plurality of zones, with each zone corresponding to a location of a different occupant”. (see paragraph 321-324)
          It would have been obvious to combine the teachings of RICCI with the disclosure of Nakatsuka since RICCI teaches that a number of sensors can be provided in the zones to capture gestures of the occupants. The sensors can be connected via a wireless connection or via a port to removably connect the sensors to the port for discovery by a daemon.  This can connect the sensors to provide inputs to the controller in a rapid manner.  See abstract and paragraph 290-292 of Ricci. 

Nakatsuka is silent but Ricci teaches “…14. The system according to claim 1, wherein the occupant comfort module:
comprises a plurality of occupant profiles including custom occupant settings; and(see paragraph 321-324 and 399)
determines the adjustment for the vehicle system based on a combination of the feedback and the custom occupant settings. (see paragraph 321-324)
          It would have been obvious to combine the teachings of RICCI with the disclosure of Nakatsuka since RICCI teaches that a number of sensors 

Nakatsuka is silent but Ricci teaches “…15. The system according to claim 1, wherein the occupant comfort module includes further instructions to:
provide at least one of a visual and audible notification to the occupant indicating the adjustment for the vehicle system.  (see paragraph 293-296)”. 
          It would have been obvious to combine the teachings of RICCI with the disclosure of Nakatsuka since RICCI teaches that a number of sensors can be provided in the zones to capture gestures of the occupants. The sensors can be connected via a wireless connection or via a port to removably connect the sensors to the port for discovery by a daemon.  This 

Claim 16 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of United States Patent Application Pub. No.: US 2019/0375382 A1 to Nakatsuka et al. that is assigned to Honda and that was filed on 7-7-18 (hereinafter “Nakatsuka”) and in view of International Patent Application Pub. No.: WO 2014010568 A1 to Sugiyama et al. that was filed in 2013 (hereinafter “Sugiyama”). 

Nakatsuka discloses “…16. A system for adjusting a control of a vehicle system based on a condition of an occupant within a vehicle or a vehicle diagnostic, the system comprising: (see paragraph 41 where the brain wave sensor can detect a change in the blood stream of a driver during driving)
Nakatsuka is silent but Sugiyama teaches  “…a plurality of electronic skin components configured to be selectively coupled to, and removed from, a plurality of interior vehicle components, each electronic skin component comprising an array of sensors positioned therein to interface with an occupant and configured to monitor or obtain: (1) a biometric, physiological, or wellness condition measurement from the occupant, and (2) at least one vehicle diagnostic condition; ,” (see Fig. 2 where the heart rate sensor 20 detects the user’s signal via a conductive metal conductor, conductive fiber or conductive cloth 
    PNG
    media_image1.png
    908
    789
    media_image1.png
    Greyscale

Nakatsuka discloses “…one or more processors; and
a memory communicably coupled to the one or more processors and storing:
an occupant comfort module including instructions that when executed by the one or more processors cause the one or more processors to:
collect and monitor feedback from the array of sensors;
determine that at least one of: (1) the biometric, physiological, or wellness condition measurement from the occupant, or (2) the vehicle diagnostic condition exceeds a predetermined threshold; and (see paragraph 41 where the brain wave sensor can detect a change in the blood stream of a driver during driving and see FIG. 4 where the driver can be detected as being impatient)
determine an adjustment for a vehicle system based on the feedback; (see paragraph 59-63)
a control module including instructions that, when executed by the one or more processors, causes a change to at least one setting of the vehicle system (see FIG. based on the adjustment determined by the occupant comfort module. (see FIG. 9, where the driver is in an impatient state in block 102 and a flag is checked and the vehicle may likely contact another entity and an automated brake control is provided in blocks 102-118)
Claim 17 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of United States Patent Application Pub. No.: US 2019/0375382 A1 to Nakatsuka et al. that is assigned to Honda and that was filed on 7-7-18 (hereinafter “Nakatsuka”) and in view of International Patent Application Pub. No.: WO 2014010568 A1 to Sugiyama et al. that was filed in 2013 (hereinafter “Sugiyama”) and in view of United States Patent Application Pub. No.: US 2008/0243329 A1 to Hamel et al. (hereinafter “Hamel”).
Nakatsuka is silent but Hamel teaches “…17. The system according to claim 16, wherein the plurality of interior vehicle components includes at least one of a steering wheel and a gear shift knob, and the at least one vehicle diagnostic condition is related to a disorder regarding at least one of a suspension system, a wheel, and a transmission system. (see paragraph 12-15 where if the amplitude is detected of the steering torque change rate relative to the vehicle speed in terms of the amplitude, then this error is suppressed by the power steering ; [0012] In 
	          It would have been obvious to combine the teachings of Hamel with the disclosure of Nakatsuka to provide a sensor to detect a vehicle speed and then a second sensor of a steering torque.  Then a model can include an estimation of FFT of these outputs over time and then to detect a disturbance in the steering torque.  Then if the vehicle is moving straight and on a high way but a spike in the steering torque can be detected incorrectly, this can be suppressed by the power steering as indicating a fault in a signal.  This provides passively determine an error and then the error can be suppressed for increased safety.   See abstract of Hamel. 
Claim 18 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of United States Patent Application Pub. No.: US 2019/0375382 A1 to Nakatsuka et al. that is assigned to Honda and that was filed on 7-7-18 (hereinafter “Nakatsuka”) and in view of International Patent Application Pub. No.: WO 2014010568 A1 to Sugiyama et al. that was filed in 2013 (hereinafter “Sugiyama”) and in view of Hamel and in view of U.S. Patent Application Pub. No.: US20140306826A1 to Ricci. 

Nakatsuka is silent but Ricci teaches “…18. The system according to claim 17, wherein the occupant comfort module includes further instructions to:
provide at least one of a visual and audible notification to the occupant indicating the vehicle diagnostic condition and disorder. .  (see paragraph 293-296)”.
          It would have been obvious to combine the teachings of RICCI with the disclosure of Nakatsuka since RICCI teaches that a number of sensors can be provided in the zones to capture gestures of the occupants. The sensors can be connected via a wireless connection or via a port to removably connect the sensors to the port for discovery by a daemon.  This can connect the sensors to provide inputs to the controller in a rapid manner.  See abstract and paragraph 290-292 of Ricci. 

Claim 19 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of United States Patent Application Pub. No.: US 2019/0375382 A1 to Nakatsuka et al. that is assigned to Honda and that was filed on 7-7-18 (hereinafter “Nakatsuka”) and in view of International Patent Application Pub. No.: WO 2014010568 A1 to Sugiyama et al. that was filed in 2013 (hereinafter “Sugiyama”) and in view of the ‘161.

Nakatsuka is silent but the ‘161 teaches 19. The system according to claim 16, wherein the instructions to cause the vehicle system to change at least one setting comprises an instruction to: modify a setting of at least one of: a vehicle heating, ventilation, and air conditioning (HVAC) system; a vehicle audio system; a vehicle lighting system; a vehicle suspension system; a vehicle seat configuration; and a vehicle display system. (see col. 75, lines 1-41) (see FIG. 24, where the biometric information is detected over time and then the infotainment is determined based on the mood; see col. 39, line 31-col. 42, line 60 ).
          It would have been obvious to combine the teachings of the ‘161 with the disclosure of Nakatsuka since the ‘161 teaches that a biometric information of the users can be input to the controller. In response, an infotainment setting can be controlled based on the mood and biometric 

Claim 20 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of United States Patent Application Pub. No.: US 2019/0375382 A1 to Nakatsuka et al. that is assigned to Honda and that was filed on 7-7-18 (hereinafter “Nakatsuka”) and in view of International Patent Application Pub. No.: WO 2014010568 A1 to Sugiyama et al. that was filed in 2013 (hereinafter “Sugiyama”). 

Nakatsuka discloses “…20. A method for controlling a setting of a vehicle system, the method comprising: (see paragraph 41 where the brain wave sensor can detect a change in the blood stream of a driver during driving) 
Nakatsuka is silent but Sugiyama teaches  “… collecting and monitoring feedback from at least one sensor disposed within an electronic skin that is removably coupled to an interior vehicle component, ,” (see Fig. 2 where the heart rate sensor 20 detects the user’s signal via a conductive metal conductor, conductive fiber or conductive cloth tape)
 “…the at least one sensor being configured to monitor or obtain a biometric, physiological, or wellness condition measurement from an occupant; (see paragraph 41 where the brain wave sensor can detect a change in the blood stream of a driver during driving and see FIG. 4 where the driver can be detected as being impatient)determining, using an occupant control module, that the feedback exceeds a predetermined threshold; (see paragraph 59-63)determining, using the occupant control module, an adjustment for a vehicle system based on the feedback; (see FIG. 9, where the driver is in an impatient state in block 102 and a flag is checked and the vehicle may likely contact another entity and an automated brake control is provided in blocks 102-118)and causing, using a vehicle control module, a change to at least one setting of the vehicle system based on the adjustment determined by the occupant comfort module. (see FIG. 9, where the driver is in an impatient state in block 102 and a flag is checked and the vehicle may likely contact another entity and an automated brake control is provided in blocks 102-118)”. 

          It would have been obvious to combine the teachings of Sugiyama with the disclosure of Nakatsuka since Sugiyama teaches that a thin 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN PAUL CASS whose telephone number is (571)270-1934. The examiner can normally be reached Monday to Friday 7 am to 7 pm; Saturday 10 am to 12 noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/JEAN PAUL CASS/Primary Examiner, Art Unit 3668                                                                                                                                                                                                        /JEAN PAUL CASS/Primary Examiner, Art Unit 3668